DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 12/3/2021. Claims 1, 2, 5-7, and 9-12 have been amended. Claims 13-15 have been newly added. Claims 3-4 have been cancelled. Claims 1-2, and 5-15 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered and are persuasive in view of the current amendments. These rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
The closest prior arts of record:
Cheng (20140046616) discloses a circuit test apparatus 100 and a circuit to be tested 200, in which: Each of the data registers 222_1 to 222_2N is configured to receive data from the input/output interface units 230_1 to 230_N based on the write clock CLK_W and outputting data to the input/output interface units 230_1 to 230_N based on the read clock CLK_R. the data register 222_1 outputs test data to the transmission unit 232_1 based on the read clock CLK_R. The test data is transmitted from the 

However, with respect to independent claim 1, and similarly independent claim 9, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “a plurality of toggle circuits (TCs), wherein each TC is connected to a corresponding WBR of the plurality of WBRs, and each TC comprises: a first register, comprising a first input for receiving the initial test signal stored in the corresponding WBR and a second input for receiving a CLK signal for controlling the initial test signal; an OR gate, comprising a first input connected to an output of the first register, and a second input for receiving a toggle signal; an XOR gate, comprising a first input connected to the output of the first register, and a second input for receiving the toggle signal; and a second data selector, comprising a first input connected to an output of the OR gate, a second input connected to an output of the XOR gate, a control I/O for receiving the toggle signal, and an output for transmitting a real-time test signal to the integrated circuit according to the toggle signal, wherein each WBR comprises a 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-2, and 5-15 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111